Martin, J.,
delivered the opinion of the court.
This appeal must be dismissed at the appellant’s costs. The certificate of the clerk states that the record contains á *166transcript of all the pleadings, proceedings, documents, and evidence on file in the case. There is no statement of facts, bill of exceptions, special verdict; and the appel]ant pas suffered the period fixed by law to pass, withoutanyassignment of errors apparent on the face of the record.
tificate that the ail1 thenproceed- and’ev1deree"S; file in the case, does not authoSon that auüm evidence adduced was put on file, and is therefore insufficient.
Nothing authorises the conclusion, that all the evidence adduced was put on file.
It is, therefore, ordered, adjudged, and decreed, that this , . . - .,, appeal be dismissed with costs. x x